Exhibit NTS COMMUNICATIONS, INC. AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS YEARS ENDED JULY 31, 2 Page Auditor’s report F-1 Financial statements Consolidated balance sheets F-2 Consolidated statements of income F-4 Consolidated statements of stockholders’ equity F-5 Consolidated statements of cash flows F-6 Notes to consolidated financial statements F-8 Supplementary information Consolidated schedules of revenues earned F-21 Consolidated schedules of cost of communication services F-22 Consolidated schedules of selling, general and administrative expenses F-23 -i- INDEPENDENT
